Citation Nr: 0431723	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  97-28 799	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee suprapatellar spur.  

3.  Entitlement to an initial compensable evaluation for 
right knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision of the 
Nashville, Tennessee, RO, which in pertinent part, granted 
service connection for bilateral pes planus with a 10 percent 
evaluation and granted service connection for a left knee 
disorder with a 10 percent rating.  Service connection for a 
right knee disorder was established with a 0 percent 
(noncompensable) evaluation in a March 1994 RO decision.  The 
disability rating for bilateral pes planus was increased to 
30 percent disabling in an April 1995 rating decision.  

The Board remanded the case in July 1998 for further 
development.  Jurisdiction over the veteran's claims was 
subsequently transferred to the Montgomery, Alabama, RO.  The 
case was returned to the Board in September 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The agency of original jurisdiction is required to furnish a 
supplemental statement of the case (SSOC), if it receives 
additional pertinent evidence after the issuance of a 
statement of the case, or after the most recent SSOC.  
38 C.F.R. § 19.31(b)(1) (2004).  In this case the most recent 
SSOC was issued in April 2004.  The veteran was afforded a VA 
examination in May 2004.  This examination contained findings 
relevant to the knee and pes planus claims.  His claim was 
not re-adjudicated in light of this evidence.

Accordingly, this appeal is remanded for the following:

The RO or AMC should re-adjudicate the 
veteran's claims, and if any are not 
fully allowed, issue a supplemental 
statement of the case pertaining to all 
relevant evidence received since the SSOC 
in April 2004.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




